DETAILED ACTION
Election/Restrictions
Claims 9 and 10 are withdrawn (now cancelled) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bansyo (2009/0284563).

Regarding claim 1, Bansyo teaches a system for priming a dry inkjet printhead, said system comprising: 
the inkjet printhead (fig. 13A, item 110) having an inlet port (fig. 13A, port connected to distributor 111) connected to an upstream ink line (fig. 13A, line connecting pump 250 and distributor 111) and an outlet port (fig. 13A, port connected to item 112) connected to a downstream ink line (fig. 13A, line connecting pump 250 and item 112); 

a capper (fig. 13A, item 240) engaged with the printhead (see fig. 13A); 
a vacuum source (fig. 13A, item 260) for applying suction to a capping chamber of the capper ([0049]); and 
a control system (fig. 2, item 300) for coordinating actuation of the pump and the vacuum source, wherein, in use, the pump is actuated simultaneously with the vacuum source, thereby drawing ink through the printhead from the inlet port to the outlet port and priming the printhead (see fig. 13A, [0071]). 	Regarding claim 2, Bansyo teaches the system of claim 1 further comprising an ink tank (fig. 13A, item 230), wherein the upstream and downstream ink lines are connected to the ink tank to form a closed fluidic loop with the printhead (see fig. 13A). 	Regarding claim 3, Bansyo teaches the system of claim 2, wherein the ink tank is replenishable from a bulk ink supply (see fig. 2, Note bulk supply 210). 	Regarding claim 4, Bansyo teaches the system of claim 3, wherein the ink tank is positioned below a height of the printhead for gravity control of ink pressure in the printhead (see fig. 13A). 	Regarding claim 5, Bansyo teaches the system of claim 1, wherein the pump is a one-way pump (see figures, Note that pump is operated in only one direction). 	Regarding claim 7, Bansyo teaches the system of claim 1, wherein the suction is sufficient to overcome a pressure exerted by the pump at the nozzles of the printhead (Note that this could mean anything. That is, “overcoming” a pressure is not a physical terminology). 	Regarding claim 8, Bansyo teaches the system of claim 1, wherein the suction is insufficient to draw ink through nozzles of the printhead.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bansyo in view of Esdaile-Watts et al. (2009/0219368).

	Regarding claim 6, Bansyo teaches the system of claim 5. Bansyo does not teach wherein the pump is an inline peristaltic pump. Esdaile-Watts teaches this (Esdaile-Watts, [0204]). It would have been obvious to one of ordinary skill in the art at the time of invention to use an inline peristaltic pump, as disclosed by Esdaile-Watts, for the pump disclosed by Bansyo because doing so would amount to combining prior art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853